GRIM, District Judge.
In this habeas corpus petition relator, a state prisoner, complains of the alleged denial of effective assistance of counsel at his 1951 robbery trial, and the alleged submission to the jury of a bill of indictment without any evidence to support it. Substantially these same matters were thoroughly discussed on the merits and decided by the court adversely to relator in previous opinions of the court (M-2521 and M-2912, 244 F.Supp. 169).
The only possible new allegation of constitutional infringement involved in the petition is the allegation that the trial judge misstated the substance of a particular witness’s testimony in his charge to the jury. If the alleged misstatement in this case actually occurred, it constitutes mere trial error, which cannot be remedied by means of a habeas corpus petition. Brown v. Allen, 344 U.S. 443, 485, 73 S.Ct. 397, 97 L.Ed. 469 (1953). Accordingly, this petition must be denied.